In an action to recover damages for personal injuries resulting from an automobile collision, the defendant appeals from an order of the Supreme Court, Orange County (Ritter, J.), dated December 18, 1985, which denied her motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The information contained in the affidavits submitted by the plaintiff in opposition to the instant motion for summary judgment raises a triable issue of fact as to whether the plaintiff sustained "serious injuries” within the meaning of Insurance Law 5102 (d). Accordingly, Special Term properly denied the defendant’s motion for summary judgment. Mollen, P. J., Thompson, Fiber and Spatt, JJ., concur.